DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on November 22, 2021 has been entered and made of record. Claims 1, 2, 16 and 17 have been amended. Claims 1 – 17 are currently pending in the application. 

 Response to Arguments
Applicant’s amendments to the claims have overcome the claim objection previously set forth in the Non-Final Office Action mailed August 20, 2021. Accordingly, the claim objections are withdrawn. However, the amendments have not overcome the 35 U.S.C. 112(f) claim interpretation. According, the claim interpretation is maintained and the claim limitations are being interpreted under 35 U.S.C. 112(f). 
Applicant’s arguments see pages 6 – 10  with respect to the rejection of Claims 1 - 17 under 35 U.S.C. 102(a)(1) as being anticipated by Raveendran et al., (US 2007/0074266 A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of the newly discovered reference to a pipeline configurator configured to cause the subsequent processing modules of the pipeline to enter a trigger mode of operation and cause the first processing module to adopt one or more second encode parameters, as claimed in the amended Claims 1, 16 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raveendran et al., (US 2007/0074266 A1) referred to as Raveendran hereinafter, and in view of Drezner  et al. (US 2009/0074084 A1) referred to as Drezner hereinafter.
Regarding Claim 1, Raveendran teaches a media encoder (Fig. 1A) for encoding a stream of media data blocks, the media encoder (Abstract, apparatus and methods of using content information for encoding multimedia data) comprising:  
an encoder pipeline (Fig. 2, the pipeline includes pre-processor 226, 1st pass encoder 230, 2nd pass encoder 232, re-encoder 234) configured to process a stream of media data blocks Par. [0093], the preprocessor 226 is configured to perform certain types of processing of processing on the video data 224 and on the metadata 222) in accordance with one or more first encode parameters (Fig. 4, Par. [0091], the results block 410, of the main processing 408 includes metadata buffer descriptors (i.e. first encode parameters), the encoder pipeline comprising a sequence of processing modules including a first processing module (pre-processor 226) and one or more subsequent processing modules 1st pass encoder 230, 2nd pass encoder 232, re-encoder 234); and 
a pipeline configurator (Fig. 2, Transcoder control 231) configured to cause the subsequent processing modules of the pipeline to enter a trigger mode (i.e. the trigger mode is when transcoder control 231 sends 2nd pass encoder information) and cause the first processing module to adopt the second encode parameters (Par. [0181], the transcoder control 231 which can provide (i.e. it adopts) information (e.g., metadata, error resilience information, content information, encoded bitrate information, base-layer and enhancement-layer balance information, and quantization information, i.e. are second encode parameters) from the second pass encoder 232 to the first pass encoder 230, the re-encoder 234, as well as the preprocessor 226); and 
in trigger mode (i.e. when transcoder control 231 sends 2nd pass encoder information), each of the subsequent processing modules being configured to adopt the second encode parameters (Par. [0181], the transcoder control 231 which can provide information (i.e. it adopts error resilience information) from the second pass encoder 232 to the first pass encoder 230, the re-encoder 234, as well as the preprocessor 226).
While Raveendran teaches subsequent processing modules being configured to adopt the second encode parameters (Par. 0181], the encoder 228 also receives input from the transcoder control 231 which can provide information (e.g., metadata, error resilience information, content information, encoded bitrate information, base-layer and enhancement-layer balance information, and quantization information) from the second pass encoder 232 to the first pass encoder 230, the re-encoder 234, as well as the preprocessor 226), Raveendran does not specifically teach a trigger mode of operation. Therefore, Raveendran fails to explicitly teach a pipeline configurator configured to cause the subsequent processing modules of the pipeline to enter a trigger mode of 
However, Drezner teaches a pipeline configurator (Fig. 3, statistics analyzer 316) configured to cause the subsequent processing modules of the pipeline to enter a trigger mode of operation (Fig. 4, Par. [0064], Step 406, receive next picture of video data, then in step 408, the statistics analyzer 316 may be enabled to analyze (i.e. trigger mode of operation) a plurality of statistical inputs received by feedback from the encoder 306, In step 410, the encoder 306  (i.e. subsequent processing modules) may be enabled to adaptively modify the encoding process or rate control based on one or more of the statistical inputs and perform picture encoding of the received video data) and cause the first processing module to adopt one or more second encode parameters (Par. [0065] in step 412, the preprocessor 304 (i.e. first processing module) may be enabled to adaptively update (i.e. adopt or be used by the first processing module) the filtering parameters (i.e. second encode parameters) of the spatial filter 308 and the temporal filter 310 based on analyzing the statistical inputs corresponding to the received video data) and in trigger mode (i.e. analyzing the statistical inputs in Step 408), each of the subsequent processing modules being configured to (Par. [0064], in step 410, the encoder 306 (i.e. subsequent processing modules) may be enabled to adaptively modify the encoding process or rate control) in response to receiving a trigger value (Step 410… based on one or more of the statistical inputs and perform picture encoding of the received video data, Par. [0065] where the spatial and temporal filtering parameters (i.e. trigger values), for example, are a current filtering cutoff parameter (i.e. trigger value) and a target filtering cutoff parameter (i.e. trigger value) based on target bit rate) from the first processing module (Par. [0059], the encoder 306 may be enabled adopt the second encode parameters (Par. [0064], In step 410, the encoder 306 (i.e. subsequent processing modules) may be enabled to adaptively modify (i.e. adopt or be used by the first processing module) the encoding process or rate control based on one or more of the statistical inputs (i.e. second encode parameters) and perform picture encoding of the received video data).
References Raveendran and Drezner are considered to be analogous art because they adaptively control the preprocessor for video encoding. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including an trigger mode operation or step as suggested by Drezner in the invention of Raveendran in order to for the preprocessor to adaptively update the spatial and/or temporal filtering parameters to achieve a targeted bitrate based on statistical analysis of received video data and encoder feedback (See Drezner, Par. [0066]).

Regarding Claim 2, Raveendran in view of Drezner teaches Claim 1. Raveendran further teaches wherein the pipeline configurator is configured to cause the subsequent processing modules of the pipeline to enter said trigger mode (i.e. the trigger mode is when transcoder control 231 sends 2nd pass encoder information) and cause the first processing module to adopt the second encode parameters (Par. [0181], the transcoder control 231 which can provide (i.e. it adopts) information (e.g., metadata, error resilience information, content information, encoded bitrate information, base-layer and enhancement-layer balance information, and quantization information, i.e. are second encode parameters) from the second pass encoder 232 to the first pass encoder 230, the re-encoder 234, as well as the preprocessor 226) in order to effect a switch in the encoder pipeline (i.e. a switch is when transcoder control 231 sends 2nd pass encoder information) from the one or more first encode parameters to the second encode parameters (Par. [0181], the transcoder control 231 which can provide information (i.e. it switches error resilience information) from the second pass encoder 232 to the first pass encoder 230, the re-encoder 234, as well as the preprocessor 226).

Regarding Claim 3, Raveendran in view of Drezner teaches Claim 1. Raveendran further teaches wherein the first module is configured to, on adopting the second encode parameters (output of transcoder control 231 into preprocessor 226), associate the trigger value with at least a first media data block (Par. [0252], the error resilience (i.e. trigger value) module 740 communicates with the bitstream packing module 731 and the slice/MB (macroblock) ordering module 722 from the preprocessor 228) processed at the first processing module in accordance with the second encode parameters (Par. [0181], the transcoder control 231 which can provide information (i.e. second encode parameter) from the second pass encoder 232 to the first pass encoder 230, the re-encoder 234, as well as the preprocessor 226).

Regarding Claim 4, Raveendran in view of Drezner teaches Claim 3. Raveendran further teaches wherein the first media data block is the first media data block for processing at the first processing module (Par. [0252], the error resilience (i.e. trigger value) module 740 communicates with the bitstream packing module 731 and the slice/MB (macroblock) ordering module 722 from the preprocessor 228) in accordance with the second encode parameters (Par. [0181], the transcoder control 231 which can provide information (i.e. it switches error resilience 

Regarding Claim 5, Raveendran in view of Drezner teaches Claim 3. Raveendran further teaches the first processing module is configured to, on adopting the second encode parameters (output of transcoder control 231 into preprocessor 226), complete any current processing according to the first set of encode parameters (Fig. 2, 1st pass encoder 230) and process the next media data block (output of transcoder control 231 into preprocessor 226) received for processing at the first processing module in accordance with the second set of encode parameters, that next media data block being the first media data block (Par. [0094], the preprocessor 226 can be configured to determine content information and use the content information for preprocessing operations and/or provides content information to other components of the transcoder 200, e.g., the decoder 228).

Regarding Claim 6, Raveendran in view of Drezner teaches Claim 1. Raveendran further teaches the pipeline configurator being configured to cause the subsequent processing modules of the pipeline to enter their trigger modes prior (Output of transcoder control 231 into 1st pass encoder 230) to causing the first processing module to adopt the second encode parameters (Par. [0094], the preprocessor 226 can be configured to determine content information and use the content information for preprocessing operations and/or provides content information to other components of the transcoder 200, e.g., the decoder 228).

Regarding Claim 7, Raveendran in view of Drezner teaches Claim 1. Raveendran further teaches the pipeline configurator being configured to cause the subsequent processing modules of the pipeline to enter their trigger modes in reverse order (Output of transcoder control 231 into re-encoder 234) with respect to the order of the subsequent processing modules in the pipeline (Par. [0094], the preprocessor 226 can be configured to determine content information and use the content information for preprocessing operations and/or provides content information to other components of the transcoder 200, e.g., the decoder 228).

Regarding Claim 8, Raveendran in view of Drezner teaches Claim 1. Raveendran further teaches the pipeline configurator being configured to, on causing the subsequent processing modules of the pipeline to enter a trigger mode, make available at least some of the second encode parameters to the subsequent modules (Par. [0207], the slice/MB ordering module 722 receives input from an error resilience module 740 (shown in the second pass portion 706), and provides information on aligning independently encodable portions of video (slices) with access unit boundaries for error resilience to the mode decision module 715 in the 1st pass coder 220).

Regarding Claim 9, Raveendran in view of Drezner teaches Claim 8. Raveendran further teaches the subsequent processing modules of the pipeline being configured to cache the at least some of the second encode parameters for adoption on receiving the trigger value (Par. [0249], Process 1200 the proceeds to block 1216 where buffers are updated to pass information to the encoder second pass portion 706).

Regarding Claim 10, Raveendran in view of Drezner teaches Claim 1. Raveendran further teaches the pipeline configurator being configured to, on causing the first processing module to adopt the second encode parameters, make available at least some of the second encode parameters to the first processing module (Par. [0094], the preprocessor 226 can be configured to determine content information and use the content information for preprocessing operations and/or provides content information to other components of the transcoder 200, e.g., the decoder 228. In some aspects, the preprocessor 226 can use such content information to influence GOP partitioning, determine appropriate type of filtering, and/or determine encoding parameters that are communicated to an encoder).

Regarding Claim 11, Raveendran in view of Drezner teaches Claim 3. Raveendran further teaches the trigger value being a state of a trigger flag capable of being toggled between two or more states (Par. [0207], Mode Decision 715 dependent on rate control bit allocation 714 or intra-mode distortion 716 or a scalability rate-distortion for base and enhancement layer module 718 or a motion estimation (distortion) module 720 or slice/MB ordering module 722) and: the first processing module is configured to, on adopting the second encode parameters, toggle the state of the trigger flag from a first state to a second state (Par. [0207], The mode decision module 715 determines encoding mode information based on its inputs and provides the "best" coding mode to the second pass portion 706) and include the toggled trigger flag in the first and subsequent media data blocks of the stream (Par. [0249], the various information input to the mode decision module 715 include slice type, Intra 4.times.4cost, Intra 16.times.16cost, IntraUV 8.times.8cost, IntraY 16.times.16 Mode, IntraUV Mode, motion vector data (MVD), quantization parameters (QP), SpPredMB4.times.4Y, SpPredMB16.times.16Y, and the subsequent modules are configured to, in trigger mode, maintain the state of the last received trigger flag (Par. [0011], some aspects, the transcoder uses the content classification in coordination with a data multiplexer for maintaining optimal multimedia data quality across channels) and adopt the second encode parameters in response to receiving the trigger value only if the trigger value differs from the maintained state (Par. [0011], In some aspects, the encoder can use the content classification information for forcing I-frames to periodically appear in the encoded data to allow fast channel switching).

Regarding Claim 12, Raveendran in view of Drezner teaches Claim 3. Raveendran further teaches the first processing module being configured to write the trigger value to the at least the first media data blocks or metadata associated with the at least the first media data blocks (Par. [0289], the disclosed methods and apparatus provide transcoding of video data encoded in one format to video data encoded to another format where the encoding is based on the content of the video data and the encoding is resilient to error, where the processor can read information from, and write information to, the storage medium).

Regarding Claim 13, Raveendran in view of Drezner teaches Claim 1. Raveendran further teaches the first processing module being a preprocessor for processing media data blocks prior to their encoding at an encoder of the encoder pipeline (Fig. 2, Par. [0079], a preprocessor 226).

Regarding Claim 14, Raveendran in view of Drezner teaches Claim 1. Raveendran further teaches one or more of the subsequent modules being an encoder for encoding media data blocks (Fig. 2, Par. [0079], an encoder 228, 1st pass encoder 230, 2nd pass encoder 232, re-encoder 234).

Regarding Claim 15, Raveendran in view of Drezner teaches Claim 1. Raveendran further teaches the media data blocks are video frames (Par. [0211], multimedia data includes one or more sequences of images or frames) and the first and second encode parameters include one or more of frame size, frame rate and bitrate (Par. [0181], the encoder 228 also receives input from the transcoder control 231 which can provide information (e.g., metadata, error resilience information, content information, encoded bitrate information, base-layer and enhancement-layer balance information, and quantization information) from the second pass encoder 232 to the first pass encoder 230, the re-encoder 234, as well as the preprocessor 226).

Method Claim 16 is drawn to the method of using the corresponding apparatus claimed in Claim 1.  Therefore method Claim 16 corresponds to apparatus Claim 1 and is rejected for the same reasons of obviousness as used above.

Claim 17 is drawn to the storage medium of using the corresponding method claimed in Claim 16.  Therefore Claim 17 corresponds to method Claim 1 and is rejected for the same reasons of obviousness as used above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on M-F 8:00 am - 4:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian T. Pendleton, can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Susan E. Hodges/Primary Examiner, Art Unit 2425